244 F.2d 604
James MEREDITH, Appellant,v.Richard Meredith SCRUGGS, Carol Elizabeth Scruggs, AtleeGail Scruggs, Meri-Jo Abrams and Louis EdmundAbrams, Appellees.
No. 15019.
United States Court of Appeals Ninth Circuit.
May 20, 1957.

Robertson, Castle & Anthony, Thomas M. Waddoups, James Garner Anthony, Frank D. Padgett, Honolulu, Hawaii, for appellant.
Arthur K. Trask, Honolulu, Hawaii, for appellees.
Before DENMAN, Chief Judge, and POPE and HAMLEY, Circuit Judges.
PER CURIAM.


1
The petition for rehearing in the above entitled case is denied.


2
In view of the decision of the Supreme Court of Hawaii in Halberg v. Young, No. 4006, decided April 17, 1957, holding that minor children have no cause of action for damages arising from the disability of their mother caused by the negligence of a third person, the decision of this court is vacated, the judgment of the district court reversed, and the cause remanded with directions to dismiss the action for failure of the complaint to state a claim upon which relief can be granted.